DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to a Restriction Requirement mailed on 11/12/2020, the Applicant elected with traverse Group I (claims 1-12) in a reply filed on 01/12/2021.
The traversal is on the ground(s) that the claimed subject matters of Inventions I-II are closely related that a search for the subject matter of any one of Inventions I-II necessarily encompasses a search of the subject matter of the other ones of Inventions I-II and that all of the claims would not provide an undue burden upon the examiner, in which the Applicant amended claims 13 and 18 for clarity. 
This is not found persuasive because even with the Applicant’s amendments of independent claim 13, the device can still be made by another and materially different process than the process as recited in claims 13-19. For instance, the substrates can be arranged away from each other or with other elements in between, rather than being arranged adjacently as recited in claims 13-19. Furthermore, the transparent resins can be applied to surround only the sides of the light emitting devices, rather than on the light-emitting devices, which is most likely on the top of the light emitting devices, as recited in claims 13-19. For the reasons above, the requirement is still deemed proper and is therefore made FINAL.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 11/15/2019 and 05/19/2020. The IDS have been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY MODULE [[,]]AND DISPLAY APPARATUS.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0244938 A1 to Bang et al. (“Bang”).

    PNG
    media_image1.png
    178
    435
    media_image1.png
    Greyscale

Regarding independent claim 1, Bang in Figs. 1, 3 and 5-6 teaches a display module 100 (Fig. 3 & ¶ 67, display panel 100) comprising: 
a plurality of substrates 110a-110c (Fig. 1 & ¶ 69, unit substrates 110a-110c); 
a plurality of light-emitting devices 120R, 120G, 120B (Fig. 6 & ¶ 69, LED chips 120R, 120G, 120B) mounted on each of the plurality of substrates 110a-110c (Figs. 1, 3 & 5-6); 
a plurality of transparent resins 140a-140b (Fig. 5, ¶ 87, ¶ 80, first wavelength converting material 140a & second wavelength converting material 140b which are made of resin must be transparent for allowing the light emitted from the LED chips to pass through) that surrounds the plurality of light-emitting devices 120R, 120G, 120B; and 
an opaque molding layer 132, 134, 136 (¶ 85, ¶ 79 & ¶ 68, chip spacing portion 132, pixel spacing portion 134 & module spacing portion 136 of mesh 130, which is formed out of a at least partial surfaces of the plurality of transparent resins 140a-140b.
Regarding claim 2, Bang in Figs. 1, 3 and 5-6 further teaches the opaque molding layer 132, 134, 136 covers side surfaces of the plurality of transparent resins 140a-140b.
Regarding claim 3, Bang in Figs. 1, 3 and 5-6 further teaches a height of one of the plurality of light-emitting devices 120R, 120G, 120B from a surface of a first substrate 110b (Fig. 6) from among the plurality of substrates 110a-110c is a first height, 
wherein a height of one of the plurality of transparent resins 140a-140b from the surface is a second height, and 
wherein a height of the opaque molding layer 132, 134, 136 from the surface is greater than or equal to the first height (Fig. 6, height of elements 120R, 120G, 120B) and less than or equal to the second height (Fig. 6, height of 140a-140b).
Regarding claim 4, Bang in Figs. 1, 3, 5-6  and 18(e) further teaches a transparent layer 160 (¶ 67, protective film 160 is transparent (Fig. 18(e) & ¶ 135, transparent film 260) and must be transparent for the lights emitted from the LED chips to pass through) that covers the opaque molding layer 132, 134, 136.
Regarding claim 5, Bang in Fig. 6 further teaches the plurality of transparent resins 140a-140b is arranged at regular intervals and surrounds at least a part of the plurality of light-emitting devices 120R, 120G, 120B, respectively (Fig. 6).
Regarding claim 6, Bang in Figs. 1 and 6 further teaches the plurality of light-emitting devices 120R, 120G, 120B  form a plurality of unit pixels 120 (Fig. 1 & ¶ 67, pixels 120), and 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bang in view of US 2016/0316578 A1 to Cha.
Regarding independent claim 7, Bang in Figs. 1, 3, 5-6 and 18(e) teaches a display apparatus comprising: 
a plurality of substrates 110a-110c (Fig. 1 & ¶ 69, unit substrates 110a-110c); 
a plurality of light-emitting devices 120R, 120G, 120B (Fig. 6 & ¶ 69, LED chips 120R, 120G, 120B) mounted on each of the plurality of substrates 110a-110c (Figs. 1, 3 & 5-6); 
a plurality of transparent resins 140a-140b (Fig. 5, ¶ 87, ¶ 80, first wavelength converting material 140a & second wavelength converting material 140b which are made of resin must be transparent for allowing the light emitted from the LED chips to pass through) that surround the plurality of light-emitting devices 120R, 120G, 120B; 
an opaque molding layer 132, 134, 136 (¶ 85, ¶ 79 & ¶ 68, chip spacing portion 132, pixel spacing portion 134 & module spacing portion 136 of mesh 130, which is formed out of a black colored (i.e., opaque) plastic material (i.e., molding)) that is disposed on the plurality of substrates 110a-110c (Figs. 1, 3 & 5-6) between the plurality of transparent resins 140a-140b and covers at least partial surfaces of the plurality of transparent resins 140a-140b; and 
a transparent layer 160 (¶ 67, protective film 160 is transparent (Fig. 18(e) & ¶ 135, transparent film 260) and must be transparent for the lights emitted from the LED chips to pass through) that covers the opaque molding layer 132, 134, 136.
However, Bang does not explicitly disclose a frame configured to support the plurality of substrates.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the display apparatus taught by Bang with the frame members taught by Cha, so as to accommodate and support the display substrates.
Regarding claim 8, Bang in Figs. 1, 3 and 5-6 further teaches the opaque molding layer 132, 134, 136 covers side surfaces of the plurality of transparent resins 140a-140b.
Regarding claim 9, Bang in Figs. 1, 3 and 5-6 further teaches a height of one of the plurality of light-emitting devices 120R, 120G, 120B from a surface of a first substrate 110b (Fig. 6) from among the plurality of substrates 110a-110c is a first height, 
wherein a height of one of the plurality of transparent resins 140a-140b from the surface is a second height, and 
wherein a height of the opaque molding layer 132, 134, 136 from the surface is greater than or equal to the first height (Fig. 6, height of elements 120R, 120G, 120B) and less than or equal to the second height (Fig. 6, height of 140a-140b).
	Regarding claim 10, Bang in Fig. 6 further teaches the plurality of transparent resins 140a-140b is arranged at regular intervals and surrounds at least a part of the plurality of light-emitting devices 120R, 120G, 120B, respectively (Fig. 6).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bang in view of Cha, and further in view of US 2017/0315404 A1 to Ye et al. (“Ye”).
Regarding claim 11, Bang in Fig. 6 teaches the plurality of transparent resins 140a-140b, which are wavelength converting material.
	However, Bang in view of Cha does not explicitly disclose the wavelength converting material comprises a diffusion agent for diffusing light emitted from the plurality of light-emitting devices.
	Ye recognizes a need for increasing a radiation angle of the emitted light from the light emitting chip in a display device (¶ 56). Ye satisfies the need by adding diffusion particles PA (Fig. 2B & ¶ 45-¶ 60) in a wavelength conversion member FF (¶ 53).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the display apparatus taught by Bang and Cha with the diffusion particles taught by Ye, so as to increase a radiation angle of the emitted light from the light emitting chip in a display device.
Regarding claim 12, Bang in Fig. 6 teaches each of the plurality of transparent resins 140a-140b, which are wavelength converting material, comprise an area (Fig. 6, upper surface of 140a-140b) that is exposed by the opaque molding layer 132, 134, 136.
	However, Bang in view of Cha does not explicitly disclose the upper surface of the wavelength converting material comprises a micro protrusion.
	Ye recognizes a need for dispersing the light emitting from a light emitting chip and through wavelength conversion member in a display device (¶ 73). Ye satisfies the need by 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the wavelength converting material taught by Bang and Cha with the uneven pattern taught by Ye, so as to disperse the light emitting from a light emitting chip and through wavelength conversion member in a display device.
	Furthermore, since Bang discloses the display apparatus is a micro-LED display panel, the combination of Bang and Ye would create micro protrusions as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2020/0058718 A1 to Wang et al. relates to a display panel including a display substrate having a plurality of light emitting elements and a pixel defining layer being located between adjacent two of the light emitting elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/M.L./Examiner, Art Unit 2895                              

/JAY C CHANG/Primary Examiner, Art Unit 2895